Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 28, 2022. 

Amendments
           Applicant's response and amendments, filed March 28, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 9-17 and 20-38, and amended Claims 1, 4, and 6-8.
	 
Election/Restrictions
Applicant has elected without traverse the invention of Group II, claim(s) 1-8 and 18-19, drawn to a method for reducing the need for apheresis in a patient having familial hypercholesterolemia, the method comprising the step(s) of administering to the patient a pharmaceutical composition comprising a suspension of replication deficient recombinant adeno-associated virus (rAAV) comprising AAV ITRs and a nucleic acid sequence encodes a human LDL receptor (hLDLR) operably linked to a liver specific promoter, said vector genome packaged in an AAV8 capsid, said composition comprising at least 5x10^11 genome copies/ml and a rAAV Empty:Full particle ratio of at least 1:4.

Within Group II, Applicant has elected the following species, wherein the alternative additional method step further comprises co-treating the patients with an immunosuppressive regimen, as recited in Claim 3.

	Claims 1-8 and 18-19 are pending and under consideration. 
	
Priority
This application is a 371 of PCT/US2018/018678 filed on February 20, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/461,015, filed on February 20, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Specification
1. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification to remove the hyperlinks, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
2. 	The prior rejection of Claims 1 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to remove the capitalization of Poloxamer and Poloxamer 188, which the Examiner finds persuasive. 
 
3. 	The prior rejection of Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to recite nucleotides 1 to 3947 of SEQ ID NO:6, which the Examiner finds persuasive.

4. 	The prior rejection of Claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light Applicant’s admission that that the recited oqPCR and ddPCR methods are meant as examples of a method for quantifying GC and does not exclude other means and/or methods of measurement. The recited methods of oqPCR and ddPCR are not meant to be or are a limitation, and one of skill in the art may use other methods to determine GC, which the Examiner finds persuasive. 
Claim 1 recites “a patient” and “administering to the patients”. The specification discloses “patient (human subjects)” (e.g. pg 12, line 15). The specification fails to disclose non-human animals as “patient” embodiments. Rather, non-human animals are models of human disease, e.g. “mouse model” (pg 12, line 25) and non-human primates (pg 38, lines 1-2), and are distinguished from patients (e.g. pg 27, lines 22-25, “administered to a patient”; “administered to a…mouse model”). Thus, Claim 8 is considered to have antecedent basis for recitation of “administered to the human subject”. 

5. 	The prior rejection of Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to the claims to cancel recitation of “about”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
6. 	The prior rejection of Claims 1, 6, 8, and 18-19 under AIA  35 U.S.C. 103 as being unpatentable over Wilson et al (WO 15/164778; published October 29, 2015; of record) in view of Wright et al (U.S. 2013/0072548) is withdrawn in light of Applicant’s amendment to independent Claim 1 to recite SEQ ID NO:4, a limitation neither Wilson et al nor Wright et al disclose. 

7. 	The prior rejection of Claim 7 under AIA  35 U.S.C. 103 as being unpatentable over Wilson et al (WO 15/164778; published October 29, 2015; of record) in view of Wright et al (U.S. 2013/0072548), as applied to Claims 1, 6, 8, and 18-19, and in further view of BioQuest (https://www.aatbio.com/resources/buffer-preparations-and-recipes/pbs-phosphate-buffered-saline; last visited October 6, 2021) and Scripps Laboratories (https://scrippslabs.com/phosphate-buffer-formulations; last visited October 6, 2021) is withdrawn for reasons discussed above. 

8. 	The prior rejection of Claim(s) 2 and 5 under AIA  35 U.S.C. 103 as being unpatentable over Wilson et al (WO 15/164778; published October 29, 2015; of record) in view of Wright et al (U.S. 2013/0072548), BioQuest (https://www.aatbio.com/resources/buffer-preparations-and-recipes/pbs-phosphate-buffered-saline; last visited October 6, 2021), and Scripps Laboratories (https://scrippslabs.com/phosphate-buffer-formulations; last visited October 6, 2021), as applied to Claims 1, 6-8, and 18-19 above, and in further view of Boutin et al (Human Gene Therapy 21: 704-712, 2010; of record in IDS), Harrington et al (Human Gene Therapy 27(5): 345-353; available online January 20, 2016; Applicant’s own work not cited in an IDS), and Ajufo et al (Curr. Atheroscler. Rep. 18:22; 9 pages, available online March 15, 2016; DOI 10.1007/s11883-016-0579-0) is withdrawn for reasons discussed above.

9. 	The prior rejection of Claim(s) 2-5 under AIA  35 U.S.C. 103 as being unpatentable over Wilson et al (WO 15/164778; published October 29, 2015; of record) in view of Wright et al (U.S. 2013/0072548), BioQuest (https://www.aatbio.com/resources/buffer-preparations-and-recipes/pbs-phosphate-buffered-saline; last visited October 6, 2021), Scripps Laboratories (https://scrippslabs.com/phosphate-buffer-formulations; last visited October 6, 2021), Boutin et al (Human Gene Therapy 21: 704-712, 2010; of record in IDS), Harrington et al (Human Gene Therapy 27(5): 345-353; available online January 20, 2016; Applicant’s own work not cited in an IDS), and Ajufo et al (Curr. Atheroscler. Rep. 18:22; 9 pages, available online March 15, 2016; DOI 10.1007/s11883-016-0579-0), as applied to Claims 1-2, 5-8, and 18-19 above, and in further view of Jiang et al (Blood 18(10): 3321-3328, 2006; of record in IDS) is withdrawn for reasons discussed above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. 	The prior provisional rejection of Claims 1, 6-7, and 18-19 on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-27, 29-34, and 37-38 of copending Application No. 15/306,419 (U.S. 2017/0101458; claim set filed October 19, 2021) in view of Wright et al (U.S. 2013/0072548), BioQuest (https://www.aatbio.com/resources/buffer-preparations-and-recipes/pbs-phosphate-buffered-saline; last visited October 6, 2021) and Scripps Laboratories (https://scrippslabs.com/phosphate-buffer-formulations; last visited October 6, 2021), is withdrawn in light of Applicant’s argument that the claims of ‘419 recite a modified hLDLR encoding SEQ ID NO:40, which is different from instant independent claim amended to recited wildtype hLDLR of SEQ ID NO:4, which the Examiner finds persuasive. 

11. 	The prior provisional rejection of Claims 1 and 8 on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-27, 29-34, and 37-38 of copending Application No. 15/306,419 (U.S. 2017/0101458; claim set filed October 19, 2021), as applied to Claims 1, 6-7, and 18-19 above, and in further view of Wilson et al (WO 15/164778; published October 29, 2015; of record), is withdrawn for reasons discussed above.

12. 	The prior provisional rejection of Claims 2-5 on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25-27, 29-34, and 37-38 of copending Application No. 15/306,419 (U.S. 2017/0101458; claim set filed October 19, 2021), as applied to Claims 1, 6-7, and 18-19 above, and in further view of Boutin et al (Human Gene Therapy 21: 704-712, 2010; of record in IDS), Harrington et al (Human Gene Therapy 27(5): 345-353; available online January 20, 2016; Applicant’s own work not cited in an IDS), Ajufo et al (Curr. Atheroscler. Rep. 18:22; 9 pages, available online March 15, 2016; DOI 10.1007/s11883-016-0579-0), and Jiang et al (Blood 18(10): 3321-3328, 2006; of record in IDS), is withdrawn for reasons discussed above.
	 
13. 	Claims 1, 6-8, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 10,889,832.
	With respect to Claim 1, ‘832 claims (claim 13) a method of treating a human subject having familial hypercholesterolemia, the method comprising the step of administering to the human an AAV vector having an AAV8 capsid, said AAV vector encoding a human LDLR operably linked to a liver-specific promoter, wherein the formulation has a potency to decrease baseline cholesterol levels as per the instant recitation, and said formulation has a rAAV genome copy titer of at least 1x10^13 GC/ml (claims 1 and 20).
‘832 claims (claim 14) the hLDLR nucleic acid sequence has nucleotides 969 to 3551 of SEQ ID NO:6. ‘832 SEQ ID NO:6 is identical to instant SEQ ID NO:6. Nucleotides 969-3551 of ‘832 SEQ ID NO:6 encodes instant SEQ ID NO:4. (Search results available in SCORE)
	With respect to Claim 6, ‘832 claims (claim 14) wherein the rAAV is AAV8.TBG.hLDLR.
	With respect to Claim 7, ‘832 claims (claim 15) wherein the pharmaceutical formulation buffer comprises 180mM NaCl, 10mM Na phosphate, and 0.001% poloxamer 188, at a pH of 7.3. 
With respect to Claim 8, ‘832 claims (claim 13) the dose administered is at least 5x10^11 genome copies/kg, as determined by oqPCR or ddPCR. 
With respect to Claims 18-19, ‘832 claims (claims 16-17), wherein the patients are diagnosed with HeFH or HoFH. 
	Thus, the instant claims are anticipated by and/or obvious variants of the ‘832 patented claims. 

Response to Arguments
Applicant argues that the cited prior art does not describe a need for reducing apheresis.
Applicant’s argument(s) has been fully considered, but is not persuasive. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). MPEP §2111.02
The ‘832 patented claims perform the same or essentially the same action-taking steps to the same or substantially the same patient population of the instant claims, and thus the biological result achieved now claimed naturally flows from the thus-administered rAAV encoding hLDLR performed by the ‘832 patented method. Furthermore, ‘832 discloses that those of ordinary skill in the art recognized that lipoprotein apheresis is the current standard of care in treatment of familial hypercholesterolemia (col. 2, lines 52-54), and thus the ordinary artisan would have recognized that the ‘832 hLDLR gene therapy that reduces LDL cholesterol, etc…, would naturally reduce the need for apheresis. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

14. 	Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 10,889,832, as applied to Claims 1, 6-8, and 18-19 above, and in further view of Boutin et al (Human Gene Therapy 21: 704-712, 2010; of record in IDS), Harrington et al (Human Gene Therapy 27(5): 345-353; available online January 20, 2016; Applicant’s own work not cited in an IDS), Ajufo et al (Curr. Atheroscler. Rep. 18:22; 9 pages, available online March 15, 2016; DOI 10.1007/s11883-016-0579-0), and Jiang et al (Blood 18(10): 3321-3328, 2006; of record in IDS).
	‘’892 does not recite wherein the subject/patient has a neutralizing antibody titer of at least 1:5 or 1:10 against an AAV8 capsid, nor wherein the method further comprises an immunosuppressive regimen. 
However, prior to the effective filing date of the instantly claimed invention, Boutin et al taught that each patient has a naturally varying concentration (syn. titer) of AAV8 neutralizing antibodies (Table 1; 0.02, 0.51, 0.86, 3.53, 11.41, 18.88, 26.77, 50.24, 166.03, and 185.54), and thus a range of titers that would be less than 1:5, about 1:5, less than 1:10, about 1:10, about 1:20, about 1:30, and greater than 1:30, whereby the majority of individuals (85-100%) who were seropositive for AAV8 presented low titers (1:20; pg 708, col. 2; Figure 3B; pg 710, col. 2). 
	Harrington et al (Applicant’s own work) is considered relevant prior art for having taught the natural prevalence of AAV8 neutralizing antibodies in human patients ranging in age from 2 and 31 years (Abstract), whereby the majority of human patients have a naturally occurring AAV8 neutralizing antibody titer of less than about 1:5 (34/41 = 83%) or less than about 1:10 (37/41 = 90%; Table 2).
	Ajufo et al is considered relevant prior art for having taught that patients suffering from homozygous familial hypercholesterolemia (HoFH) have a mean life expectancy of 33 years (Abstract). 
Jiang et al is considered relevant prior art for having taught that a gene therapy method comprising the use of an AAV8 gene therapy vector and an immunosuppressive regimen, whereby it was found that neutralizing antibody titers against the AAV8 capsid as low as about 1:5 in the host subject are still able to abrogate transduction of the AAV8 vector (Abstract), reducing transgene copy number by up to 100-fold in transduced cells, and resulting in undetectable levels of transgene expression (pg 3324, col. 2). Jiang et al taught that a short course of immunosuppression is able to block the T cell response against the AAV8 vector, and thus preserve long-term transgene expression (pg 3325, col. 1; Figure 4).
Thus, the instant claims are obvious variants of the ‘832 patented claims. 

Conclusion
15. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633